Mr. Justice Thompson, dissenting: I regret that I cannot agree with the reasoning or the conclusions reached in the majority opinion filed in this cause. The Compensation act clearly contemplates that no proceeding shall be brought before the Industrial Commission except where the parties fail to reach an agreement. In other words, the purpose of the act is to provide a standard by which the employer and employee can agree on the compensation due. This affords speedy and inexpensive justice for the injured employee, or, in case of the employee’s death, for his beneficiaries. The act specifically provides that no proceeding for compensation under the act shall be maintained .unless a claim for compensation has been made within the time specified. Clearly, the purpose of this claim • is to afford a basis for discussion so the parties will have an opportunity to agree. If the employee or his representative does not file a claim with the employer, the employer has no opportunity to adjust the loss if so disposed and both parties lose the advantages of the act. In the instant case no claim whatever was filed with the employer, but, without making any effort to get a settlement, the applicant filed a claim with the Industrial Board more than five months after the accident, and the first notice the employer had of a claim growing out of this accident was when it received notice of the filing of the claim from the Industrial Commission, nearly six months after the accident. In other words, the very purpose of the act was defeated by the failure to file a claim for compensation with the employer. The main contention in this case is whether the proceeding must be instituted by an administrator or other personal representative, or whether it can be carried on in the name of one of the beneficiaries. Section 19 of the Compensation act of 1915 (the one under which this proceeding is brought) provides: “Any disputed questions of law or fact upon which the employer and - employee or personal representative cannot agree shall be determined as herein provided.” The purpose of this section is to determine by whom and in whose name action shall be brought in case the parties cannot agree. If alive, the employee brings the action; if he be dead, then his personal representative. “The term ‘personal representative’ has been uniformly held to mean the executor or administrator of the deceased and not to include the next of kin.” (5 Ency. of Pl. & Pr. 853.) In construing the Injuries act (Hurd’s Stat. chap. 70,) we held that the words “personal representative” meant the executor or administrator. City of Chicago v. Major, 18 Ill. 349. It is contended by plaintiff in error that the term “personal representative” may mean next of kin. When the sense will bear it, the usual and popular meaning must be given to words found in a statute. (Culver v. Waters, 248 Ill. 163.) Had the statute failed to provide by whom the action should, be brought, it must, under the general rule, have been brought by and in the name of the personal representative, — the administrator or executor. The only exception is where it affirmatively appears from the pleadings that there have been no letters of administration granted and that the estate owes no debts. (Moore v. Brandenburg, 248 Ill. 232.) In this case no such situation appears from the pleadings. Here the statute vests in the personal representative the right of action, and that person, alone, has control of the proceedings. Washington v. Louisville and Nashville Railway Co. 136 Ill. 49. There is another section of this act which has for its purpose the fixing of the amount of compensation and to whom it shall be paid. Paragraph (/) of section 7 of the act of 1915 provides that “the compensation to be paid for injury which results in death, as provided in this section, shall be paid at the option of the employer either to the personal representative of 'the deceased employee or to his beneficiaries.” Here is affirmative language in this act showing that a “personal representative” is a person distinct from a “beneficiary.” Where a word is used in several clauses of a statute, the same meaning will be given it in each part unless there is something in the context of the statute indicating that the legislature intended to give it a different meaning. (People v. Busse, 240 Ill. 338.) So if the term “personal representative” here means administrátor or executor it must necessarily be given thé same meaning .in section 19, because there is nothing to indicate that the legislature intended a different meaning. Under said section 7 a settlement is contemplated without the intervention of the Industrial Commission, If a settlement is made and the money paid to the beneficiaries named in the act the employer is protected from another claim, but if a settlement is not made, then by section 19-of the act a personal representative must maintain the proceedings. Since the right of action is purely statutory, the law is well settled that the action can only be brought by and in the name of the person to whom the right to sue is given by statute. There is no provision in the act which either expressly or. impliedly authorizes the bringing of this action by a beneficiary when the employee is dead. I do not pass on the wisdom of the provision in the act of 1915 requiring the proceeding to be maintained in the name of the personal representative. That is a question which rests with the ■ legislature, and by reference to the Compensation act, as amended by an act approved June 28, 1919, it would appear it has decided the provision was not a wise one. By this amendment it will be seen that the term “personal representative” -is omitted from section 19, and if the present act were the one under which this proceeding had been brought I would concur in the conclusion on this point reached in the majority opinion. Furthermore, there is, in my opinion, no proof in this record showing that the deceased contributed to the support of plaintiff in error. According to her own testimony she owned forty acres of land in Michigan, on which she resided, and she was paying for another' forty, on which there remained a debt of $200. Her husband, an able-bodied man fifty-six years old, lived with her on the farm but worked in the timber. He had personal property valued at $1700, and from his earnings he kept the house and paid the grocery bills. It appears that there was some trouble between the father and son and that the son could not or would not live at home. It further appears" from the testimony of plaintiff in error that she had made an arrangement with her son by which he was to furnish her money when she needed it, and in return she had made a will by which he was to receive, on her death, all her property. According to her testimony, during the four years prior to his death her son had furnished her different sums of money, amounting in all to slightly over $300. Seventy-five dollars of this was given her to apply on the purchase price of the forty acres she was buying and $170 was given her to pay for farm work, such as caring for and harvesting the crops. ’ On three occasions he gave her money which she used in paying railroad fare on trips to railroad points in Michigan and elsewhere. On three or four occasions he sent her small sums of money which she used to buy some articles of clothing for herself and her adult daughters. All of these sums were sent to the mother at iriegular intervals . Under the circumstances shown by this record the son was under no legal obligation to support his mother. There is no presumption that sums of money given a parent by a child, where the child is under no legal obligation to support the parent, are contributions to this parent’s support. (Bromwell v. Bromwell, 139 Ill. 424.) The presumption is rather that the sums were owing to the parent or that they were given the parent as presents. Because a son who is earning more than $100 a month sends $10 or $15 a year to his mother is no proof whatever that he is contributing to his mother’s support. Clearly, the money sent by the son to apply on the property which he was assured he would receive by will is not a contribution to the mother’s support. The burden is on the applicant to prove every element essential to sustain the award. (Ohio Building Vault Co. v. Industrial Board, 277 Ill. 96; Savoy Hotel Co. v. Industrial Board, 279 id. 329; Wisconsin Steel Co. v. Industrial Com. 288 id. 206.) From a careful study of this record I am convinced that the plaintiff in error has wholly failed to prove that deceased made any contributions toward her support. It is my view that the circuit court was right when it quashed the award of the Industrial Commission, and its judgment should be affirmed.